 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   MARIO LOUIS NAVARRO,                              1:20-CV-00810 AWI JLT
12                       Plaintiff,                    NEW CASE NUMBER:
13            v.                                       1:20-CV-00810 JLT
14   DAVEIGA, ET. AL.,                                 ORDER REASSIGNING CASE
15                       Defendants.
16

17            All parties having executed consent forms, it is ordered that this matter be reassigned from

18   the docket of United States District Judge Anthony W. Ishii, to the docket of United States

19   Magistrate Judge Jennifer L. Thurston, for all purposes including trial and entry of Judgment.

20            To prevent a delay in documents being received by the correct judicial officer, the new

21   case number listed below should be used on all future documents.

22                                           1:20-CV-00810 JLT

23
     IT IS SO ORDERED.
24

25   Dated:    May 4, 2021
                                                  SENIOR DISTRICT JUDGE
26

27

28
                                                       1
